Title: From George Washington to George Clinton, 29 December 1778
From: Washington, George
To: Clinton, George


  
    Dr sir
    Philadelphia Decr the 29th 1778
  
I received Your favor of the 18th Instant and am sorry for the accident that has happened to Mr McDowell. Whether his Barn was destroyed through design or otherwise—does not alter the injury as to him—and he seems equally intitled to reparation in either case. I do not know, however, that I am authorised to direct it to be made, and therefore shall be under the necessity of submitting the matter to Congress for their decision and discretion. This I am the more inclined to do, that they may settle some principle, by which relief may be given to Others, if any such there are or may be, in similar circumstances. I am Dr sir with very great regard & esteem Yr Most Obedt servant

  Go: Washington

